DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, are rejected under 35 U.S.C. 103 as being unpatentable over Corteg et al., U.S Patent Number 4,319,766.
	Regarding claim 1, Corteg et al., discloses a vehicle trailer hitch with features of the claimed invention including a hitch force monitoring system comprising: a hitch ball having a stem downward mountable to a vehicle drawbar (see figure 2); two or more sensors attached to the stem to measure longitudinal forces (related to elements 26), on the hitch ball.  Corteg et al., also teaches sensor to measure later forces (elements 60).   While there must be some electronics to somehow indicate the measured forces, (see col. 3, lines 56-59), Corteg et al., does not explicitly recite a user interface device and a controller coupled to the sensors.  It would have been obvious, however, for a skill artisan, before the effective filing date of the invention to modify his device to provide for such control in order to provide a feasible sensing device and be able to utilize and analyses the results. 
	Regarding claim 2, the two or more sensors comprise four strain sensors.  

Claims are rejected under 35 U.S.C. 103 as being unpatentable over Corteg et al., U.S Patent Number 4,319,766, in view of Niedert et al., U.S. Publication Number 20190381844.	 	Regarding claims 3-4, perhaps due to time and age, Corteg et al., does not show controller’s memory to provide warning upon a force threshold limit.  Such arrangement in hitch load detection is well known in the art.  Niedert et al., for example, is presented to show these kinds of limitations.  Neidert discloses a method and apparatus for single pin load sensor coupled to a hitch, teaching measuring vertical and lateral hitch load, and provide an alert upon exceeding a threshold (see paragraph 0035).  It would have been obvious for a skill artisan, before the effective filing date of the invention to modify Corteg et al., to add such a controller system to his device in order to establish a full control and warning system in order to provide for a more complete and beneficial detecting system
	Regarding claim 5, Neidert et al., teaches wireless communication means along with interface and related components (see paragraph 0068).  
	Regarding claim 6, a host device may be a smart phone.  
	Regarding claim 7, Neidert et al., teaches finding characteristics of the weight (see paragraph 0014). 

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Friday, August 06, 2021